Carr, J. (dissenting):
I dissent. The absence of the seal of the county from the warrant created a fatal defect. (Brase v. Miller, 195 N. Y. 204.) But this defect did not enter into the assessment itself, and I think it was not “jurisdictional ” on constitutional grounds. (See Hagner v. Hall, 10 App. Div. 581; Ensign v. Barse, 107 N. Y. 329.) That part of section 132 of the Tax Law (Consol. Laws, chap. 60; Laws of 1909, chap. 62) which provides a five years’ limitation applies to cases where the defects arise from constitutional grounds, that is, where they permeate the assessment itself and do not arise from mere irregularities as to details which the Legislature might have dispensed with in the beginning, as might have been done in this case without infringing any constitutional right of the *96landowner. I think the limitation of two years, provided by section 132 of the Tax Law, applies here. As the curative act of 1911 (Chap. 470) was enacted after the sale, I do not consider it. (Cromwell v. MacLean, 123 N. Y. 474.)
Jenks, P. J., concurred.
Determination confirmed and writ dismissed, without costs.